Citation Nr: 1033851	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970 and from September 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Montgomery, 
Alabama Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in December 2007.  A transcript 
of that hearing has been associated with the claims file.

This case was previously remanded by the Board in February 2008 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for hypertension and therefore, this issue must again 
be remanded for the following reason.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current 
hypertension is related to his active service.  During a December 
2007 Travel Board hearing, the Veteran testified that, during his 
second period of active duty in 1972, he was told that he had 
high blood pressure.  During this time, the Veteran stated that 
he was monitored for being overweight, put on a diet and 
constantly monitored for high blood pressure until his discharge 
from service.  He also reported that, he was put on medication 
for high blood pressure during his active service which he 
continued through his second period of active service and after 
his separation from service with a private physician, Dr. G.  The 
Veteran testified that he quit taking pills at an unspecified 
date thereafter because it was expensive and began medications 
again in 1995 following a light stroke in 1994.  

Service treatment records from the Veteran's first period of 
active duty, from February 1968 to February 1970, reflect no 
findings of high blood pressure or hypertension.  Upon separation 
from this period of active service, a clinical evaluation 
revealed no abnormalities of the heart or vascular system and the 
Veteran's blood pressure was recorded at 126/74.  

During the Veteran's second period of active duty from September 
1972 to September 1974, the Veteran was treated in November 1972 
for complaints of a reaction to shots provided and it was noted 
that he was allergic to typhoid.  At this time, his blood 
pressure readings measured 176/110 and 172/92.  After bed rest 
for 24 hours his blood pressure reading measured 144/82.  In 
December 1972, pursuant to complaints of pain in the abdomen for 
14 years, the examiner noted the Veteran was mildly obese.  Later 
in December 1972, the Veteran's blood pressure was recorded at 
124/80 and he was provided a weight evaluation.  Upon separation 
from this period of active service, a clinical evaluation 
revealed no abnormalities of the heart or vascular system and the 
Veteran's blood pressure was recorded at 118/74.  

In a September 1987 private medical record, pursuant to treatment 
for the Veteran's elbow, his blood pressure was recorded at 
132/72.  

In September 1994 private medical records, the Veteran was 
treated at the emergency room for complaints of difficulty with 
speech, for which a CT scan revealed a small lacunar infarct left 
internal capsule at the genu and deep peri-ventricular white 
matter low attenuation, noted as prominent for a patient of this 
age.  These results also questioned whether the Veteran had a 
history of hypertension.  At this time, the Veteran's blood 
pressure was 162/84, and he reported a history of hypertension.  

In a June 1997 VA outpatient treatment report, the Veteran was 
initially diagnosed with hypertension.  

During a March 1999 VA examination, the Veteran reported that he 
did not have the exact dates when his high blood pressure 
originated, however, he said it had been quite a long time.  His 
blood pressure was recorded at 160/80.  He was diagnosed with 
high blood pressure.  

An October 2002 medical report, provided for the Veteran's claim 
for aid and attendance, when he was asked whether the applicant 
suffered from a stroke, such as neurological weakness or chronic 
brain syndrome the physician indicated that a stroke was due to 
hypertension and diabetes mellitus type II.

In a November 2002 VA examination, the Veteran provided a history 
of high blood pressure for a long period of time and that he had 
been taking medication for high blood pressure for the past 10 
years.  He reported that at one time he could not afford blood 
pressure medication but was currently taking medication 
prescribed through the VA.  His blood pressures were recorded at 
162/71 sitting, 182/80 lying down and 158/79 standing.  The 
Veteran was diagnosed with hypertensive vascular disease.  

Subsequent private and VA medical records through February 2009 
reflect that the Veteran was treated for and diagnosed with 
hypertension.  

In considering the in-service treatment for high blood pressure 
recordings in November 1972, the post service medical evidence of 
a current diagnosis of hypertension and the Veteran's lay 
testimony that he was treated for high blood pressure in service 
and thereafter, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
hypertension is related to or caused by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see 
also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current hypertension, 
if found to be present.  The claims folder 
and a copy of this remand are to be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims file, to include the November 1972 
service treatment report showing high 
blood pressure recordings in conjunction 
with the Veteran's reaction to typhoid 
shots.  The examination is to include a 
review of the Veteran's history and 
current complaints, as well a 
comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of hypertension or a relation 
condition?  If so, please specify the 
diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of hypertension, 
is it at least as likely as not (50 
percent or greater probability):  (i) that 
such condition had its onset during the 
Veteran's periods of active duty from 
either February 1968 to February 1970 or 
from September 1972 to September 1974; or, 
(ii) that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. the November 1972 
reaction to a typhoid shot with high blood 
pressure readings or the recorded mildly 
obese findings and weight evaluation in 
December 1972)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


